DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10, in the reply filed on 22 June 2021 is acknowledged.  The traversal is on the ground(s) that the Office has not shown the claimed product may be made by a materially different process.  This is not found persuasive because Applicant has not provided any evidence that the processing parameters as recited is necessary for forming the product of claim 1.  Furthermore, as shown in the comparative examples, even when the pelletizing is not performed, the resulting product has a claimed (i)/(ii) ratio that would read on the claimed value (1.0 is considered to render obvious the range of >1).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The third clause of claim 1 recites washing with “a fluorine solvent”.  Usage of the article “a” is problematic, because the limitation in question is concerned with a property (specifically, how much could be extracted by a particular solvent), and that property differs depending on which solvent is used.  Furthermore, the specification mentions washing with only a specific solvent (viz. Asahi AE-3000, which appears to be a fluorinated ether).  As presently phrased, it is thus unclear if the evaluation mentioned in the third clause should be conducted with washing using a) all known fluorinated solvents, b) any fluorinated solvent, or c) just the fluorinated solvent mentioned in the specification.
Person having ordinary skill in the art would expect that within the class of fluorinated polar aprotic solvent (to which Asahi AE-3000 belong), different fluorinated polar aprotic solvents would have respectively different extraction efficacy when it comes to extracting fluorine from the claimed fluorine-containing antifouling layer.  Furthermore, there would also be significant differences in extraction efficacy between the various classes of fluorinated solvents.  It is noted that in contrast, treatment (i) mentioned in the third clause is specific and pertains solely to ethanol (as opposed to the sub-class of low molecular weight alcohols or the broader class of protic solvents).  Thus, in order to recite an actually meaningful property, treatment (ii) mentioned in the third clause should be 
As claims 2-10 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-10 are also held to be rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2017/145101 A (referenced below using its machine translation, henceforth “JP ‘101”) as evidenced by JP 2005/301208 A (referenced below using its machine translation, henceforth “JP ‘208”).
Considering claim 1, JP ‘101 discloses a coated transparent substrate, wherein the coating deposited on the substrate 11 contains a lower multilayered antireflection stack 12 and an upper antifouling layer 13 (JP ‘101 ¶ 0024-0026 and 0030; and Fig. 1).  JP ‘101 discloses that the antireflection stack 12 comprises silicon nitride sublayers alternating with silica sublayers, wherein a silica sublayer 12D constitutes the outermost layer of the antireflection stack 12 (id. ¶ 0025 and Fig. 2).  JP ‘101 further discloses that antifouling layer 13 is formed by depositing a fluorine-containing organosilicon compound using a vacuum vapor deposition process, wherein the fluorine-containing organosilicon compound material is imbibed into a porous material, and wherein this fluorine-containing organosilicon compound infused porous material serves as the source of material to be deposited (id. ¶ 0038-0040).  It is hereby noted that JP ‘101 expressly refers to the methods taught in JP 2005/301208 A, which teaches that the source is indeed in a pellet form when a porous ceramic material is infused with the fluorine-containing organosilicon compound (JP ‘208 ¶ 0051 and 0052).  Thus, JP ‘101 is considered to have disclosed the vacuum deposition of the fluorine-containing organosilicon compound, wherein the source of the fluorine-containing organosilicon compound is in pellet form.  The resulting antifouling layer 13 formed would read on the claimed antifouling layer.
JP ‘101 differs from the claimed invention, as it does not disclose the claimed property of ratio of (i)/(ii).  However, it is noted that in view of the specification of the instant application, it may be concluded that the claimed property (specifically, ratio of (i)/(ii)) is ultimately attributed to using a deposition source material in pellet form (specifically, by contrasting Examples 3 and 4 to Comparative Example 2, where the respective source materials in Examples 3 and 4 are in pellet form, and wherein the 
Furthermore, it is noted the type of fluorine-containing organosilicon used in JP ‘101 (namely KY-130, see JP ‘101 ¶ 0036 and 0063) is a material deemed suitable for forming the antifouling layer by the instant application (inst. app. spec. ¶ 0035), and that the respective materials for forming the sublayers in the antireflection stack 12 are substantially similar to the materials used in the antireflection layer of the instant application.  Therefore, given that both the material and the deposition method disclosed in JP ‘101 are substantially similar to those disclosed by the instant application as preferred, the coating of JP ‘101 is considered to have anticipated or rendered obvious claim 1.
Considering claim 2, JP ‘101 discloses the usage of a glass substrate (JP ‘101 ¶ 0024).
Considering claims 3 and 5, the outermost layers of the antireflection stack is made of silica (e.g. id. ¶ 0047 and Fig. 2, which shows silica layer 12D to be the outermost layer of antireflection stack 12).  There are four layers shown in Fig. 2.
Considering claims 4 and 6, given the substantial similarities between the coating of JP ‘101 and the coatings of the instant application (see
Considering claim 9, it may be surmised from ¶ 0062 of JP ‘101 that the reflectance of the coated article should be less than 0.4%.  Furthermore, given the substantial similarities between the coating of JP ‘101 and the coatings of the instant application, the coating of JP ‘101 is also expected to exhibit minimal change in reflectance after scrubbing with a nonwoven soaked with ethanol.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2015/0338552 A1 (“Fujii”, cited in IDS of 15 April 2020).
Considering claim 1, Fujii discloses an optical component comprising a transparent base, a multilayered anti-reflection stack, and an anti-smudge coating, in this order (Fujii, abs.), wherein the multilayered anti-reflection stack comprises alternating layers of high- and low-refractive index layers (id. ¶ 0035 and examples in Table 1).  Fujii discloses that the anti-smudge coating is formed by depositing a fluorinated organosilicon compound, and this anti-smudge coating maps onto the claimed antifouling layer
Fujii differs from the claimed invention, as it does not disclose the claimed property of ratio of (i)/(ii).  However, it is noted that in view of the specification of the instant application, it may be concluded that the claimed property (specifically, ratio of (i)/(ii)) is ultimately attributed to using a deposition source material in pellet form (specifically, by contrasting Examples 3 and 4 to Comparative Example 2, where the respective source materials in Examples 3 and 4 are in pellet form, and wherein the source material in Comparative Example 2 is not in pellet form).  Thus, prior art teaching the formation of an antifouling layer via vacuum deposition, wherein the source material for the deposition is id. ¶ 0074), and given that there are very limited numbers of specific vacuum deposition processes disclosed in Fujii, the formation of an anti-smudge coating via vacuum deposition, wherein the source material for the deposition is in pellet form, is considered to have been disclosed with sufficient specificity.  However, if this finding were not deemed to be the case (which is not conceded), then it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the method disclosed in ¶ 0074 of Fujii, given Fujii expressly permits this.  
Furthermore, it is noted the types of fluorine-containing organosilicon used Fujii, namely KY-178, KY-130, KY-185, and OPTOOL DSX (id. ¶ 0062 and examples in Table 1), are disclosed by the instant application to be preferred source materials for forming the antifouling layer of the instant application (inst. app. spec. ¶ 0035).  Therefore, given that both the material and the deposition method disclosed in Fujii are substantially similar to those disclosed by the instant application as preferred, the anti-smudge coating of Fujii is considered to have anticipated or rendered obvious the ratio of (i)/(ii).  Fujii thus anticipates or renders obvious claim 1.
Considering claims 2 and 10, Fujii expressly discloses the usage of Dragontrail chemically exchanged glass as the transparent base (e.g. id. ¶ 0095).  It is hereby noted that Dragontrail is known to have compressive stress of ~700 - ~ 850 MPa.
Considering claim 3, a few working examples in Fujii have a respective outermost anti-reflection layer of SiO2
Considering claims 4, 6, and 9 given the substantial similarities between the coating of Fujii and the coatings of the instant application (see ¶ 11 above), the anti-smudge coating of Fujii is considered to exhibit the claimed properties recited in claims 4 and 6, and the coating as a whole is considered to exhibit the claimed property recited in claim 9.
Considering claim 5, the anti-reflection stacks in the working examples have four layers.
Considering claim 8, Fujii discloses that the surface roughness of the anti-smudge coating mirrors that of the underlying uppermost surface of the anti-reflection stack (Fujii ¶ 0027 and 0041-0043).  As a few working examples has respective anti-smudge coating exhibiting Ra of 0.3 – 0.5 nm, it stands to reason that the respective uppermost surface of the anti-reflection stack would also exhibit the same roughness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over JP 2017/145101 A (referenced below using its machine translation, henceforth “JP ‘101”) as evidenced by JP 2005/301208 A (referenced below using its machine translation, henceforth “JP ‘208”), as applied to claim 1 above.
Considering claim 7, JP ‘101 discloses that the thickness of antifouling layer 13 is 1-20 nm, which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.

Concluding Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the other cited references would at least render obvious claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781